Exhibit 10.2
INDEMNIFICATION AGREEMENT






This Indemnification Agreement (this “Agreement”) is made and entered into as of
the ____ day of ______, 20__, by and between Evergy, Inc., a Missouri
corporation (the “Company”) and _________ (“Indemnitee”).
W I T N E S S E T H:
WHEREAS, Indemnitee is either a member of the Board of Directors of the Company
(the “Board”) or an officer of the Company, or both, and in such capacity or
capacities is performing a valuable service for the Company;
WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive indemnification and liability insurance, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and because the exposure frequently bears no reasonable
relationship to the compensation of such directors and officers;
WHEREAS, the Board has concluded that, to retain and attract talented and
experienced individuals to serve or continue to serve as officers or directors
of the Company, and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company
contractually to indemnify and advance expenses to directors and officers and to
assume for itself, to the fullest extent permitted by law, expenses and damages
related to claims against such officers and directors in connection with their
service to the Company and its subsidiaries;


WHEREAS, the Amended and Restated Articles of Incorporation (the “Articles of
Incorporation”) of the Company provide that the Company shall indemnify and
advance expenses to all directors and officers of the Company in the manner set
forth therein and to the fullest extent permitted by applicable law. In
addition, the Missouri General Business and Corporate Law (as it may be amended
from time to time, the “MGBCL”) empowers the Company to enter into agreements to
indemnify its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations, partnerships, joint ventures, trusts or other enterprises,
and expressly provides that the indemnification provided by the MGBCL is not
exclusive;


WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a director or officer of the Company free from undue concern for
claims for damages arising out of or related to such services to the Company;


WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided;


WHEREAS, this Agreement is a supplement to and in furtherance of the rights to
indemnification and advancement of expenses and related rights provided in the
Articles of




--------------------------------------------------------------------------------




Incorporation, the Amended and Restated Bylaws (the “By-Laws”) and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and


WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the rights provided herein.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:




ARTICLE 1
Certain Definitions
(a)As used in this Agreement:
“Change of Control” means any one of the following circumstances occurring after
the date hereof: (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) shall have become, without prior approval
of the Board by approval of a majority of the Continuing Directors, other than
solely as a result of a reduction in the aggregate number of outstanding
securities entitled to vote generally in the election of directors, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding voting securities
(provided that, for purposes of this clause (i), the term “person” shall exclude
(x) the Company, (y) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (z) any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company); (ii) there occurs a
merger or consolidation of the Company with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity; (iii)
all or substantially all the assets of the Company are sold or disposed of in a
transaction or series of related transactions; (iv) the approval by the
shareholders of the Company of a complete liquidation of the Company; or (v) the
Continuing Directors cease for any reason to constitute at least a majority of
the members of the Board.
“Continuing Director” means (i) each director on the Board on the date hereof or
(ii) any new director whose election or nomination for election by the Board or
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors on the date hereof or whose
election or nomination was so approved.


2

--------------------------------------------------------------------------------




“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise.
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
“Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
board of directors’ committee member, employee or agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expenses” means all reasonable direct and indirect costs, including attorneys’
fees, retainers, disbursements of counsel, court costs, filing fees,
transcripts, fees of experts, witness fees, travel expenses, duplicating and
imaging costs, printing and binding costs, telephone charges, computer legal
research costs, postage, delivery service fees, fees and expenses of third-party
vendors, and all other out-of-pocket costs, disbursements or expenses incurred
in connection with (i) prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or (ii) establishing or enforcing a right to indemnification or
advancement of expenses under this Agreement, the Articles of Incorporation,
By-Laws, applicable law or otherwise. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include any Liabilities.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
“Liabilities” means any losses or liabilities, including any judgments, fines,
ERISA excise taxes and penalties, penalties and amounts paid in settlement,
arising out of or in connection with any Proceeding (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such judgments, fines, ERISA excise taxes and penalties, penalties or
amounts paid in settlement).


3

--------------------------------------------------------------------------------




“Proceeding” means any threatened, pending or completed action, suit, claim,
counterclaim, cross claim, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether civil (including intentional and unintentional
tort claims), criminal, administrative or investigative, including any appeal
therefrom, and whether instituted by or on behalf of the Company or any other
party, in which Indemnitee was, is or will be involved as a party or potential
party, non-party witness or otherwise, by reason of the Corporate Status of
Indemnitee, by reason of any action taken by Indemnitee while acting in such
Corporate Status, or by reason of any inaction on Indemnitee’s part while acting
in such Corporate Status, in each case whether not Indemnitee is acting or
serving in any such capacity at the time any Liability or Expense is incurred
for which indemnification can be provided under this Agreement.
(b)    For the purposes of this Agreement:
References to the “Company” shall include, in addition to the resulting or
surviving corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, then Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he or she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in the
MGBCL.
Reference to “including” shall mean “including, without limitation,” regardless
of whether the words “without limitation” actually appear, and references to the
words “herein,” “hereof” and “hereunder” and other words of similar import shall
refer to this Agreement as a whole and not to any particular paragraph,
subparagraph, section, subsection or other subdivision.
ARTICLE 2
Services By Indemnitee
Section 2.01.    Services By Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director or officer of the Company or of any other
Enterprise, as applicable. Indemnitee may at any time or for any reason resign
from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Company shall have


4

--------------------------------------------------------------------------------




no obligation under this Agreement to continue Indemnitee in such position. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any Enterprise), if any, is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, but without
prejudice to any contractual rights Indemnitee may have.
ARTICLE 3
Indemnification
Section 3.01.    General. (a) The Company hereby agrees to and shall indemnify
Indemnitee and hold Indemnitee harmless from and against any and all Expenses
and Liabilities, in either case, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with any Proceeding, to the fullest
extent permitted by applicable law. The Company’s indemnification obligations
set forth in this Section 3.01 shall apply (1) in respect of Indemnitee’s past,
present and future service in any Corporate Status and (2) regardless of whether
Indemnitee is serving in any Corporate Status at the time any such Expense or
Liability is incurred.
For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to:
(i)to the fullest extent permitted by the MGBCL, or the corresponding provision
of any successor statute, and
(ii)to the fullest extent authorized or permitted by any amendments to or
replacements of the MGBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors and officers.
(b)    Witness Expenses. Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee is, by reason of his or her Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he or she shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on his or her behalf in connection therewith.
(c)    Expenses as a Party Where Wholly or Partly Successful. Notwithstanding
any other provisions of this Agreement, to the fullest extent permitted by
applicable law, to the extent that Indemnitee is made a party to (or a
participant in) any Proceeding and is successful, on the merits or otherwise, in
such Proceeding or in defense of any claim, issue or matter therein, in whole or
in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her in connection therewith. If Indemnitee is
not wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall, to the fullest extent permitted by applicable
law, indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on his or her behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a


5

--------------------------------------------------------------------------------




Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
Section 3.02.    Exclusions. Notwithstanding any provision of this Agreement and
unless Indemnitee ultimately is successful on the merits with respect to any
such claim, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:
(a)    for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law or (ii) any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements that
arise from an accounting restatement of the Company pursuant to Section 304 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
(b)    except as otherwise provided in Section 6.01(e), in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company (other than any cross claim or counterclaim asserted by the Indemnitee),
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation or (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law.
ARTICLE 4
Advancement Of Expenses; Defense of Claims
Section 4.01.    Advances. The Company shall advance, to the fullest extent
permitted by law, any Expenses actually and reasonably incurred by Indemnitee in
connection with any Proceeding promptly (and in no circumstances later than
thirty (30) days) after the receipt by the Company of each statement requesting
such advance from time to time, whether prior to or after final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall, if and to the extent required by the
MGBCL, include or be preceded by a written undertaking on behalf of Indemnitee
to repay any Expenses advanced if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses. Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnitee’s ability to repay such amounts and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement or any
other right under this Agreement.
Section 4.02.    Defense of Claims. The Company will be entitled to participate
in the Proceeding at its own expense. The Company will be entitled to assume the
defense of any aspect of the Proceeding that relates to the Indemnitee, with
counsel consented to by Indemnitee (such


6

--------------------------------------------------------------------------------




consent not to be unreasonably withheld) upon the delivery by the Company to
Indemnitee of written notice of the Company’s election to do so. After delivery
of such notice, consent to such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees or expenses of counsel subsequently incurred by
Indemnitee with respect to such Proceeding; provided that (i) Indemnitee shall
have the right to employ separate counsel in respect of any Proceeding at
Indemnitee’s expense and (ii) if (A) the employment of counsel by Indemnitee has
been previously authorized in writing by the Company or (B) Indemnitee shall
have reasonably concluded upon the advice of counsel that there is a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such Proceeding, then in each such case the fees and expenses of Indemnitee’s
separate counsel shall be at the Company’s expense. The Company shall not settle
any action, claim or Proceeding (in whole or in part) which would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee for which
Indemnitee will not be indemnified in full without Indemnitee’s prior written
consent, such consent not to be unreasonably withheld.
ARTICLE 5
Procedures For Notification of and Determination of Entitlement To
Indemnification
Section 5.01.    Notification; Request For Indemnification. (a) As soon as
reasonably practicable after receipt by Indemnitee of written notice that he or
she is a party to or a participant (as a witness or otherwise) in any Proceeding
or of any other matter in respect of which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder, Indemnitee shall provide
to the Company written notice thereof, including the nature of and the facts
underlying the Proceeding. The omission by Indemnitee to so notify the Company
will not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise, except to the extent (solely with respect to indemnity
hereunder) that such failure or delay materially prejudices the Company.
(b)    To obtain indemnification under this Agreement, Indemnitee shall deliver
to the Company a written request for indemnification, including therewith such
information as is reasonably available to Indemnitee and reasonably necessary to
determine Indemnitee’s entitlement to indemnification hereunder. Such request(s)
may be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. Indemnitee’s entitlement to
indemnification shall be determined according to Section 5.02 of this Agreement
and applicable law.
Section 5.02.    Determination of Entitlement. (a) Where there has been a
written request by Indemnitee for indemnification pursuant to Section 5.01(b),
then as soon as is reasonably practicable (but in any event not later than 60
days) after final disposition of the relevant Proceeding, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case: (i) if a Change of Control shall not have
occurred, (A) by a majority vote of the Disinterested Directors, even though
less than a quorum of the Board, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (C) if there are no such Disinterested Directors or,
if such


7

--------------------------------------------------------------------------------




Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; or (ii) if a
Change of Control shall have occurred and upon Indemnitee’s written request, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Company shall deliver notice in writing to
Indemnitee of any determination as to Indemnitee’s entitlement to
indemnification to Indemnitee promptly after such determination is made, and if
such determination of entitlement has been made by Independent Counsel in a
written opinion to the Board, then such notice shall be accompanied by a copy of
such written opinion. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) actually and
reasonably incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification).
(b)    If entitlement to indemnification is to be determined by Independent
Counsel pursuant to Section 5.02(a)(ii), such Independent Counsel shall be
selected by Indemnitee, and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. If
entitlement to indemnification is to be determined by Independent Counsel
pursuant to Section 5.02(a)(i)(C) (or if Indemnitee requests that such selection
be made by the Board), such Independent Counsel shall be selected by the Company
in which case the Company shall give written notice to Indemnitee advising him
or her of the identity of the Independent Counsel so selected. In either event,
Indemnitee or the Company, as the case may be, may, within ten (10) days after
such written notice of selection shall have been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within twenty (20) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 5.01(b) hereof and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 5.02(a) hereof. Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 6.01(a) of this
Agreement, the Independent Counsel shall be discharged and relieved of any
further


8

--------------------------------------------------------------------------------




responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
(c)    The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel serving under this Agreement.
Section 5.03.    Presumptions and Burdens of Proof; Effect of Certain
Proceedings. (a) In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 5.01(b) of
this Agreement, and the Company shall, to the fullest extent not prohibited by
law, have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. Neither the failure of any person, persons or entity to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by any
person, persons or entity that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
(b)    If the person, persons or entity empowered or selected under Section 5.02
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within the sixty (60) day period referred to
in Section 5.02(a), the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 60-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee is not entitled to indemnification under
the MGBCL.
(c)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action or omission is in good faith
reliance on the records or books of account of the Company or any Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company or such Enterprise in the course of their duties, or on
the advice of legal counsel for the Company or such Enterprise or on information
or


9

--------------------------------------------------------------------------------




records given or reports made to the Company or such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or such Enterprise. The provisions
of this Section 5.03(d) shall not be deemed to be exclusive or to limit in any
way the other circumstances in which Indemnitee may be deemed or found to have
met the applicable standard of conduct set forth in this Agreement.
(d)The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of the
Company or any Enterprise shall not be imputed to Indemnitee for purposes of
determining any right to indemnification under this Agreement.
ARTICLE 6
Remedies of Indemnitee
Section 6.01.    Adjudication or Arbitration. (a) In the event of any dispute
between Indemnitee and the Company hereunder as to entitlement to
indemnification or advancement of Expenses (including where (i) a determination
is made pursuant to Section 5.02 of this Agreement that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advancement of Expenses
is not timely made pursuant to Section 4.01 of this Agreement, (iii) payment of
indemnification pursuant to Section 3.01 of this Agreement is not made within
thirty (30) days after a determination has been made that Indemnitee is entitled
to indemnification, (iv) no determination as to entitlement to indemnification
is timely made pursuant to Section 5.02 of this Agreement and no payment of
indemnification is made within thirty (30) days after entitlement is deemed to
have been determined pursuant to Section 5.03(b) or (v) a contribution payment
is not made in a timely manner pursuant to Section 8.04 of this Agreement, then
Indemnitee shall be entitled to an adjudication by a court of competent
jurisdiction of his or her entitlement to such indemnification, contribution or
advancement. Alternatively, in such case, Indemnitee, at his or her option, may
seek an award in arbitration to be conducted within the state of Missouri by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 5.02(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 6.01 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 6.01, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 5.02(a) of this Agreement adverse to
Indemnitee for any purpose. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 6.01, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 4.01 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).


10

--------------------------------------------------------------------------------




(c)    If a determination shall have been made pursuant to Section 5.02(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 6.01, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
(d)    The Company shall, to the extent not prohibited by law, be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 6.01 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.
(e)    The Company shall indemnify Indemnitee to the fullest extent permitted by
law against all Expenses and, if requested by Indemnitee, shall (promptly, and
in no circumstances later than thirty (30) business days after the Company’s
receipt of such written request) advance such Expenses to Indemnitee, which are
reasonably incurred by Indemnitee in connection with any judicial proceeding
brought by Indemnitee for (i) indemnification or advances of Expenses by the
Company (or otherwise for the enforcement, interpretation or defense of his or
her rights) under this Agreement or any other agreement, including any other
indemnification, contribution or advancement agreement, or any provision of the
Company’s Articles of Incorporation or By-laws now or hereafter in effect or
(ii) recovery or advances under any directors’ and officers’ liability insurance
policy maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, contribution, advancement or
insurance recovery, as the case may be.
ARTICLE 7
Directors’ and Officers’ Liability Insurance
Section 7.01.    D&O Liability Insurance. The Company shall obtain and maintain
a policy or policies of insurance (“D&O Liability Insurance”) with reputable
insurance companies providing liability insurance for directors and officers of
the Company in their capacities as such (and for any capacity in which any
director or officer of the Company serves any other Enterprise at the request of
the Company), in respect of acts or omissions occurring while serving in such
capacity, on terms with respect to coverage and amount (including with respect
to the payment of Expenses) no less favorable than those of such policy in
effect on the date hereof, provided that such coverage and amounts are available
on commercially reasonable terms.  
Section 7.02.    Evidence of Coverage. Upon request by Indemnitee, the Company
shall provide copies of all policies of D&O Liability Insurance obtained and
maintained in accordance with Section 7.01 of this Agreement. The Company shall
promptly notify Indemnitee of any changes in such insurance coverage.


11

--------------------------------------------------------------------------------




ARTICLE 8
Miscellaneous
Section 8.01.    Nonexclusivity of Rights. The rights of indemnification,
contribution and advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled to under applicable law, the Articles of Incorporation, the By-laws,
any agreement, a vote of shareholders or a resolution of directors, or
otherwise. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
Section 8.02.    Insurance and Subrogation; No Duplication. (a) Indemnitee shall
be covered by the D&O Liability Insurance in accordance with its or their terms
to the maximum extent of the coverage available for any director or officer
under such policy or policies. If, at the time the Company receives notice of a
claim hereunder, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies, provided that the
foregoing does not require the Company to sue or seek legal remedy from any
insurer if and to the extent the Indemnitee otherwise receives the protections
intended from this Agreement. The failure or refusal of any such insurer to pay
any such amount shall not affect or impair the obligations of the Company under
this Agreement.
(b)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(c)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable (or for which advancement is provided)
hereunder if and to the extent that Indemnitee has actually received such
payment under any insurance policy, other indemnity provision or otherwise.
Indemnitee hereby agrees that this Agreement shall supersede all prior
indemnification agreements between the Company and Indemnitee.
Section 8.03.    The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of any other Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such Enterprise.


12

--------------------------------------------------------------------------------




Section 8.04.    Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).
Section 8.05.    Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit, restrict or reduce any right of Indemnitee under this Agreement in
respect of any act or omission, or any event occurring, prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, (i) permits greater indemnification, contribution
or advancement of Expenses than would be afforded currently under the Company’s
Articles of Incorporation, By-Laws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change or (ii) limits rights with respect to
indemnification, contribution or advancement of Expenses, it is the intent of
the parties hereto that the rights with respect to indemnification, contribution
or advancement of Expenses in effect prior to such change shall remain in full
force and effect to the extent permitted by applicable law.
Section 8.06.    Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
Section 8.07.    Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement, provided that this Agreement is a supplement
to and in furtherance of the Articles of Incorporation and By-laws of the
Company and applicable law, and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder.
Section 8.08.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and


13

--------------------------------------------------------------------------------




enforceability of the remaining provisions of this Agreement (including each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 8.09.    Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing (which may be by
facsimile transmission). All such notices, requests and other communications
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5:00 p.m. in the place of receipt and such day is a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt. The address for notice to a
party is as shown on the signature page of this Agreement, or such other address
as any party shall have given by written notice to the other party as provided
above.
Section 8.10.    Binding Effect. (a) The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.
(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.
(c)    The indemnification, contribution and advancement of Expenses provided
by, or granted pursuant to this Agreement shall continue as to a person who has
ceased to be a director or officer and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person.
Section 8.11.    Governing Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Missouri, without regard to its conflict of laws rules.


14

--------------------------------------------------------------------------------




Section 8.12.    Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01(a) of this Agreement, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in any court in the State of Missouri having subject matter
jurisdiction thereof and in which venue is proper (the “Missouri Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Missouri Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Missouri Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Missouri Court has been brought in an improper or inconvenient
forum.
Section 8.13.    Headings. The Article and Section headings in this Agreement
are for convenience of reference only, and shall not be deemed to alter or
affect the meaning or interpretation of any provisions hereof.
Section 8.14.    Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or email in .pdf format), each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
Section 8.15.    Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.


15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


EVERGY, INC.
By:
 
 
Name:
 
 
Title:
 
 
INDEMNITEE
 
 









16